ORDER
PER CURIAM.
Hoffman Foods, Inc. (Employer), and State Farm Fire and Casualty Co. (Insurer) appeal the Labor and Industrial Relations Commission’s (Commission) dismissal of Employer and Insurer’s application for review. Employer and Insurer contend the Commission acted in excess of its power in sustaining Robert Steven’s (Employee) motion to dismiss their timely filed application for review.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The case of Szydlowski v. Metro Moving & Storage Co., 924 S.W.2d 325 (Mo.App. E.D. 1996) is directly on point. An opinion reciting the detailed facts and restating principles of law would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b). Employee’s motion to dismiss the appeal and for sanctions taken with the case is denied.